DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26-28, 33, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in Patent No. US 9,949,246 B2 (cited by the applicant), hereinafter referred to as Li, in view of Waldhauser et al. in Pub. No. US 2013/0208649 A1 (cited by the applicant), hereinafter referred to as Waldhauser, Yum et al. in Pub. No. US 2017/0094547 A1, hereinafter referred to as Yum, and Lee et al. in Pub. No. US 2018/0368016 A1, hereinafter referred to as Lee.
 	Referring to claim 21, Li discloses a method comprising: receiving, by a relay node (303), synchronization signal information (i.e. D2D control information) sent by a parent node (301) of the relay node, the relay node configured to access a wireless communication network (300) through the parent node,; generating, by the relay node, a synchronization signal of the relay node based on the synchronization signal information; and sending, by the relay node, the synchronization signal that is generated (col. 5, lines 42-67, col. 8, lines 24-43, col. 9, lines 1-25, col. 10, lines 5-34, col. 15, lines 11-29, FIGs. 3 and 6).
  	Li differs from the claim, it does not disclose that the communication between the parent node and the relay node is through an air interface, although Li does disclose that the 
 	Waldhauser, for example, from the similar field of endeavor, teaches such conventional feature (paragraph [0051], and X2 interface in FIG. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such well known wireless interface of Waldhauser in the method of Li, to provide conventional wireless data communication, to further enhance the system compatibility.
  	Li in view of Waldhauser also disclose that the synchronization signal information comprises: information about a physical broadcast channel of the relay node (col. 9, line 64 to col. 10, line 4 in Li), but fail to disclose that the synchronization signal information comprises: a synchronization signal subcarrier spacing, information about an operating frequency band of the relay node, and a synchronization signal periodicity, which are considered well known in the art and commonly applied in wireless communications field as common communication parameters for the synchronization signal information.
  	Yum, for example, also from the similar field of endeavor, teaches conventional feature of synchronization signal subcarrier spacing (paragraphs [0011]-[0012] and [0192]).  Lee et al., also from the similar field of endeavor, teaches conventional features of information about an operating frequency band of the relay node, and a synchronization signal periodicity (paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate both well known communication parameters of Yum and Lee in the method of Li in view of 
  	Referring to claim 22, Li in view of Waldhauser, Yum and Lee disclose a further step, comprises: sending, by the relay node, a synchronization signal information request to the parent node, to request to obtain the synchronization signal information of the relay node (col. 8, lines 4-13, col. 15, lines 22-28 in Li).
  	Referring to claim 26, Li in view of Waldhauser, Yum and Lee disclose a further step, comprises: receiving, by the relay node, an identifier of the relay node that is sent by the parent node, and obtaining the synchronization signal information of the relay node based on the identifier of the relay node (col. 10, lines 5-17 in Li, paragraphs [0011] and [0192] in Yum).
  	Referring to claims 27 and 28, claims 27 and 28 are rejected for substantially same reasons as claims 21 and 22, except in each claim, the method is performed on the network node perspective instead of the relay node.
  	Referring to claim 33, claim 33 is rejected for substantially same reason as claim 21, except the claim is in an apparatus claim format, which is taught by Li (FIG. 10).
  	Referring to claim 37, claim 37 is rejected for substantially same reason as claim 26, except the claim is in an apparatus claim format, which is taught by Li (FIG. 10).
  	Referring to claim 38, Li in view of Waldhauser, Yum and Lee disclose that the receiver is further configured to receive an identifier of another relay device and synchronization signal information of the another relay device that are sent by the parent node; and the transmitter is further configured to forward the identifier of the another relay device and the synchronization signal information of the another relay device to the another relay device (col. 6, lines 15-19, col. 11, lines 46-67 in Li).
.
Claims 23, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Waldhauser, Yum and Lee, as applied to claims 21, 27 and 33 above, and further in view of Hou et al. in Pub. No. US 2018/0160382 A1, hereinafter referred to as Hou.
 	Referring to claim 23, Li in view of Waldhauser, Yum and Lee disclose that the synchronization signal information comprises a physical cell identifier (PCI) (col. 10, line 13 in Li, paragraphs [0011] and [0192] in Yum), but fail to disclose that the synchronization signal comprises a synchronization signal sequence, which is also considered well known and commonly used in communications field for network devices synchronization purpose.
 	Hou, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0040]-[0041]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such well known synchronization signal sequence feature of Hou in the method of Li in view of Waldhauser, Yum and Lee, to provide conventional network devices synchronization to further enhance the system reliability and efficiency.
 	Referring to claim 30, claim 30 is rejected for substantially same reason as claim 23, except the method is performed on the network node perspective instead of the relay node. 
 	Referring to claim 34, claim 34 is rejected for substantially same reason as claim 23, except the claim is in an apparatus claim format, which is taught by Li (FIG. 10). 
Claims 24-25, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Waldhauser, Yum and Lee, as applied to claims 21, 27 and 33 above, and further in view of Kim et al. in Pub. No. US 2015/0296467 A1, hereinafter referred to as Kim.
Referring to claims 24 and 25, Li in view of Waldhauser, Yum and Lee fail to disclose that the synchronization signal information further comprises information about a bandwidth part or a transmit power corresponding to the synchronization signal information, and the relay node sends the synchronization signal in the bandwidth part or at the transmit power, both of which are also considered well known and commonly adopted in communications field for providing bandwidth conservation and transmission power control purpose.
 	Kim, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0006]-[0008], [0063], [0065] and [0067]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such well known features of Kim in the method of Li in view of Waldhauser, Yum and Lee, to provide bandwidth conservation and transmission power control for the system to further enhance the system performance.
 	Referring to claims 31 and 32, claims 31 and 32 are rejected for substantially same reasons as claims 24 and 25, except in each claim, the method is performed on the network node perspective instead of the relay node.
 	Referring to claims 35 and 36, claims 35 and 36 are rejected for substantially same reasons as claims 24 and 25, except each claim is in an apparatus claim format, which is taught by Li (FIG. 10).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Waldhauser, Yum and Lee, as applied to claim 27 above, and further in view of Fukumasa et al. in Pub. No. US 2015/0111574 A1, hereinafter referred to as Fukumasa.
 	Referring to claim 29, Li in view of Waldhauser, Yum and Lee fail to disclose a further step, comprises: receiving, by the network node, a synchronization signal information configuration request sent by an operation, administration and maintenance node, wherein the 
 	Fukumasa, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0058]-[0059]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such well known features of Fukumasa in the method of Li in view of Waldhauser, Yum and Lee, to provide network administration control to further enhance the system flexibility and controllability.
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
 	In the remarks, the applicant argued that Li does not disclose, teach or suggest that the relay wireless device 303 generates a synchronization signal of the relay wireless device 303 based on the D2D control information.  Li merely discloses that the relay wireless device 303 relays the D2D control information of the network node 301. For example, Li discloses that "the relay wireless device 303 which receives the message separates the D2D control information and the D2D relay configuration information, keeps the D2D relay configuration information and relays the D2D control information to the out of coverage wireless device 305", "the relay wireless device 303 relays the D2D control information from step 604a to the out of coverage wireless device 305 using the D2D communication ... and this may also be described as forwarding of D2D control information", and "in other words, the synchronization of the cell 302 
 	The examiner respectfully disagrees since in Li, it clearly discloses that the D2D control information and the D2D relay configuration information may comprise synchronization information (col. 10, lines 5-12), and the generation of synchronization signal based on serving cell configuration of periodicity and time offset (col. 10, lines 21-25), which can be broadly interpreted as part of D2D relay configuration information.  Since the synchronization signal as recited in each independent claim is not further defined as to what it is consisted of, by the broadest interpretation, Li still meets the claim limitation of having “the relay wireless device generates a synchronization signal of the relay wireless device based on the D2D control information” as claimed.  Therefore, the 103 rejection to claims 21-22, 26-28, 33, 37-40, and the remaining claims have been sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465